UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6677


JOHNNIE FRAZIER,

                    Plaintiff - Appellant,

             v.

LT. JUNE; OFC. MARTINEZ; LT. KIRKLAND; LT. MARQUEZ,

                    Defendants - Appellees,

             and

MICHAEL MCCALL, Dir. of Programs; OFC. HUNTER; SGT. WILLIAMS; CPL.
WILSON; LT. BOWMAN; SGT. BOZWELL; NURSE BROWN; NURSE
IRVING; NURSE TOMAS,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Cameron McGowan Currie, Senior District Judge. (1:14-cv-01091-CMC)


Submitted: March 30, 2017                                        Decided: April 11, 2017


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Johnnie Frazier, Appellant Pro Se. Lisa Arlene Thomas, THOMPSON & HENRY, PA,
Conway, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Johnnie Frazier appeals the district court’s judgment following a jury trial on his 42

U.S.C. § 1983 (2012) action. On appeal, Frazier requests the trial transcript, asserts that

the district court erred in allowing the introduction of prior bad acts evidence, and contends

that he was not permitted to decontaminate following the guards’ use of pepper spray on

him, a claim of excessive force.

       An appellant proceeding on appeal in forma pauperis is entitled to transcripts at

government expense only in certain circumstances. 28 U.S.C. § 753(f) (2012). Frazier’s

general allegations fail to demonstrate “a substantial question warranting the production of

a transcript at government expense.” Williams v. Ozmint, 716 F.3d 801, 811 (4th Cir.

2013). Moreover, we will not reweigh the evidence or second-guess the jury’s credibility

determinations, United States v. Kivanc, 714 F.3d 782, 795 (4th Cir. 2013), so we will not

disturb the jury’s verdict on the excessive force claim. Finally, as the events at issue

occurred in a prison during a tussle with guards, we discern no prejudice from the

admission of Frazier’s criminal or disciplinary record.

       As no error appears on the record before us, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid in the decisional

process.

                                                                                 AFFIRMED




                                              3